—Judgment unanimously affirmed. Memorandum: “The decision to permit a defendant to withdraw a guilty plea rests in the sound discretion of the court” (People v Burroughs, 224 AD2d 1034, lv denied 88 NY2d 845). County Court did not abuse its discretion in denying the motion of defendant to withdraw his plea, without conducting a hearing or farther inquiry, where his bare claim of innocence was unsupported by the record and contrary to his admission during the plea proceeding (see, People v Anderson, 270 AD2d 509, 510, lv denied 95 NY2d 792; People v Grigger, 244 AD2d 205, lv denied 91 NY2d 926). (Appeal from Judgment of Cayuga County Court, Corning, J. — Promoting Prison Contraband, 1st Degree.) Present — Green, J. P., Hayes, Hurl-butt, Scudder and Lawton, JJ.